[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Jones, Slip Opinion No. 2018-Ohio-4831.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4831
              THE STATE OF OHIO, APPELLEE, v. JONES, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Jones, Slip Opinion No. 2018-Ohio-4831.]
Court of appeals’ judgment affirmed on authority of State v. Carnes.
   (No. 2018-0166―Submitted August 31, 2018―Decided December 7, 2018.)
                 APPEAL from the Court of Appeals for Stark County,
                          No. 2017CA00064, 2017-Ohio-9119.
                                    _________________
          {¶ 1} The judgment of the court of appeals is affirmed on the authority of
State v. Carnes, ___ Ohio St.3d ___, 2018-Ohio-3256, ___ N.E.3d ___.
          O’DONNELL, KENNEDY, FRENCH, FISCHER, DEWINE, and DEGENARO, JJ.,
concur.
          O’CONNOR, C.J., dissents.
                                    _________________
          John Ferrero, Stark County Prosecuting Attorney, and Kathleen Tatarsky,
Assistant Prosecuting Attorney, for appellee.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, for appellant, Malik Jones.
                              _________________




                                        2